UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington , D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: 811-3418 CALVERT CASH RESERVES (Exact name of registrant as specified in charter) 4550 Montgomery Avenue Suite 1000N Bethesda , Maryland 20814 (Address of Principal Executive Offices) William M. Tartikoff, Esq. 4550 Montgomery Avenue Suite 1000N Bethesda , Maryland 20814 (Name and Address of Agent for Service) Registrant's telephone number, including area code: (301) 951-4800 Date of fiscal year end: September 30 Date of reporting period: Six months ended March 31, 2012 Item 1. Report to Stockholders. [CCR Semi-Annual Report to Shareholders] Choose Planet-friendly E-delivery! Sign up now for on-line statements, prospectuses, and fund reports. In less than five minutes you can help reduce paper mail and lower fund costs. Just go to www.calvert.com. If you already have an online account at Calvert, click on My Account, and select the documents you would like to receive via e-mail. If you’re new to online account access, click on Login/Register to open an online account. Once you’re in, click on the E-delivery sign-up at the bottom of the Account Portfolio page and follow the quick, easy steps. Note: if your shares are not held directly at Calvert but through a brokerage firm, you must contact your broker for electronic delivery options available through their firm. Dear Shareholders: PERFORMANCE For the six-month period ended March 31, 2012, Calvert Cash Reserves Institutional Prime Money Market Fund returned 0.005%. Its benchmark, the Lipper Institutional Money Market Funds Average, returned 0.03% for the same period. MARKET REVIEW The six-month reporting period began with great angst as financial markets struggled to recover from disruptions, including the eurozone sovereign debt crisis; the credit rating downgrade of U.S. government debt by Standard & Poor’s, which led to a sharp global selloff in “risk” assets, including U.S. corporate bonds; and reduced expectations for global economic growth. Concerted and major action by the world’s largest central banks helped stabilize markets, and continued, gradual improvement in U.S. economic data helped the market recover. By the beginning of October, equity and corporate bond markets had begun a rally that continued through the end of the reporting period. Since the U.S. mortgage crisis began in earnest in late 2007, a major catalyst for market rallies has been the anticipated and actual moves of the world’s major central banks. The central banks did not disappoint last summer. The earliest response to the market dislocations in the summer of 2011 came from the U.S. Federal Reserve Bank (Fed), which extended the expected timeframe for its near-zero interest rate policy through late 2014. The Fed took additional actions to hold down the yields on Treasuries, encouraging investors to take more risk. The Fed’s actions were a salve, but investors remained worried about the prospects for a disorderly Greek default and the possibility that Italy and Spain might have difficulty in the debt markets. The euro-area banking system started to freeze. U.S. money-market funds stopped short-term lending to most euro-area banks. However, major central banks agreed to reopen currency swap lines, and funding markets began to defrost. Investors’ concerns persisted until early December when the European Central Bank (ECB) stepped in with a substantial package of easing provisions that included three-year loans to banks, easier loan collateral rules, and a rate cut of 25 basis points (a basis point is 0.01 percentage points). After that, Spain and Italy were able to roll their maturing debt at much lower interest rates, Greece negotiated a debt restructuring and was approved for a new bailout, and central banks in Britain, Japan, and China eased monetary policy further. The concerted action of central banks, especially the ECB, stimulated a strong rally in riskier assets such as equities and corporate bonds. Volatility in these markets dropped sharply and liquidity improved. Yields on safe-haven government bonds rose. Over the course of the reporting period, the yield on the benchmark 10-year Treasury note increased by 20 basis points to 2.22%. The trend was supported by a string of positive U.S. economic reports, especially regarding the labor market. As of March 2012, the U.S. unemployment rate had fallen from 9% to 8.2%. The U.S. housing market remained weak, but there were signs of a bottom. The inflation rate rose, but expectations for inflation remain constrained. Perhaps hoping to offset pressure from opponents of its unprecedented easy monetary policy, the Fed announced a 2% inflation-rate target. Money-market rates remain very low, pinned down by Fed policy. OUTLOOK We started 2012 with a cautiously optimistic outlook, and we retain that view. Economic and financial challenges remain largely unchanged. Euro-area troubles have receded somewhat, but many of the underlying issues remain unresolved. The U.S. economy is growing at a better pace, but remains encumbered by the baggage of the financial crisis, including a weak housing market, heavier regulation, and bitterly divided political leadership in an election year. Prospects for healthy global economic growth are dimmer. We expect money-market rates to remain very low over the next six months. Calvert Investment Management, Inc.
